Citation Nr: 0424814	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gunshot wound residuals, involving the left inguinal 
region and the right quadriceps muscle. 

2.  Entitlement to an initial rating in excess of 10 percent 
for the scar that is a residual of the left orchiectomy and 
the left inguinal hernia repair. 


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1987 to June 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In the rating 
decision, in part, the RO granted service connection for 
residuals of a left orchiectomy and assigned a noncompensable 
rating under Diagnostic Code 7524 (removal of a single 
testicle). 

While on appeal, in a January 2003 rating decision, the RO 
granted service connection for residuals of a left inguinal 
hernia repair, which was done contemporaneously with the left 
orchiectomy, and assigned a noncompensable rating under 
Diagnostic Code 7338 (limitation of function).  The RO also 
assigned a 10 percent rating under Diagnostic Code 7804 
(scar) for the scar that is a residual of the left 
orchiectomy and the left inguinal hernia repair.    

In a February 2003 letter, the RO notified the veteran of the 
grant of service connection for the residuals of the left 
inguinal hernia repair and the 10 percent rating for the 
scar.  After the veteran was notified of the January 2003 
rating decision, he did not file a notice of disagreement 
with the noncompensable rating under Diagnostic Code 7338 for 
the left inguinal hernia repair. 

In May 2004, a hearing was held before the undersigned Acting 
Veterans Law Judge.  In accordance with 38 C.F.R. § 20.204(a) 
and (b), the veteran withdrew from his appeal the issue of a 
compensable rating for residuals of a left orchiectomy under 
Diagnostic Code 7524 (removal of a single testicle).  The 
appeal as to the scar was not withdrawn. 

Also, at the hearing in May 2004, the veteran raised a claim 
for increase for residuals of the left inguinal hernia repair 
under Diagnostic Code 7338, which is a new claim since the 
January 2003 rating decision as to the rating of the left 
inguinal hernia repair was not appealed.  For this reason, 
the claim is referred to the RO for appropriate action. 
The rating of the service-connected gunshot wound residuals 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither the former criteria for rating skin disabilities, 
in effect when the veteran filed his claim for service 
connection, nor the revised criteria, which became effective 
August 30, 2002, are more favorable to the veteran's claim.

2.  The scar that is a residual of the left orchiectomy and 
the left inguinal hernia repair is painful on objective 
demonstration without evidence of an unstable scar or 
limitation of function.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the scar that is a residual of the left orchiectomy and 
the left inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.118; Diagnostic Codes 7800 to 7803, 7804, 7805 (2001, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in July 2001, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran send information describing 
additional evidence or the evidence itself to the RO.  
Because service connection has since been established for the 
veteran's claims, 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the veteran's claim of entitlement to initial 
higher ratings for such conditions.  VAOPGCPREC 8-2003 
(2003). 

As for the duty to assist, the record consists of the service 
medical records, post-service medical evidence, including 
private and VA examination reports and records, statements 
submitted by the veteran and his representative in support of 
his claim, and testimony of the veteran before the Board.  As 
the veteran has not identified any additional evidence and as 
there is otherwise no outstanding evidence to obtain, the 
Board finds that the duty to assist has been fulfilled.  
38 U.S.C.A. § 5103A.



II.  Rating Criteria 

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   
The entire history of the disability is reviewed when making 
a disability rating.  38 C.F.R. 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Where, as here, the veteran has expressed dissatisfaction 
with the initial ratings of his disabilities, VA must assess 
the level of disability from the date of initial grant of 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson v. West, 12 
Vet. App. at 126;

Effective in August 2002, VA amended the rating schedule for 
evaluating skin disabilities, including scarring.  Under 
Diagnostic Code 7804, prior to August 2002, the criteria for 
a 10 percent rating, the maximum schedular rating, for a 
superficial scar were tenderness and pain on objective 
demonstration.  Similarly, under the revised Diagnostic Code 
7804, the criterion for a 10 percent rating for a superficial 
scar is pain on examination.  

Analysis 

In this case, the veteran underwent a left orchiectomy during 
service.  The surgical incision was made in the left inguinal 
area about one centimeter from the inguinal ligament.  The 
left testicle was identified in the inguinal space and 
because of a history of maldescent with occasional inguinal, 
abdominal and intrascrotal placement of the testicle, a left 
orchiectomy was performed.  There were no complications from 
the surgery.  

The scar has been rated 10 percent disabling under Diagnostic 
Code 7804. 

On VA examination in June 2002, the examiner reported that 
during service the veteran was playing football, when he 
suffered a torsion injury to the left testicle that had to be 
surgically removed.  The veteran complained of a painful scar 
and soreness with running, bending, and prolonged walking.  
The pertinent findings were a surgical scar in the left 
inguinal area caused by the orchiectomy without loss of 
underlying tissue, limitation of function, ulceration, or 
keloid formation.  There was tenderness to deep palpation.

Based on a review of the record, the current 10 percent 
rating is the maximum schedular rating for the scar under 
both the former and revised criteria of Diagnostic Code 7804.  

As for a rating in excess of 10 percent, the preponderance of 
the evidence is against such a finding because the diagnostic 
codes that provide for a rating higher than 10 percent do not 
apply here, such as Diagnostic Codes 7800 to 7802, which 
apply to scars of the head, face, and neck; Diagnostic Code 
7803, which applies to an unstable scar where there is 
frequent loss of skin covering the scar, which is not shown; 
and, Diagnostic Code 7805, which applies to limitation of 
functional loss, which was not demonstrated on VA examination 
in 2003.  For the reasons, a rating higher than 10 percent is 
not warranted.

The above determination is based on application of the 
schedular criteria.  Moreover, the condition is not shown to 
warrant frequent, or indeed any, periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board need not refer this claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  




ORDER

An initial rating in excess of 10 percent rating for the scar 
that is a residual of the left orchiectomy and the left 
inguinal hernia repair is denied.  


REMAND

The veteran contends that he is entitled to higher initial 
rating for residuals of the gunshot wound.  The record shows 
that the entrance wound is in the left inguinal area with no 
exit wound as the bullet lodged in the posterior and medial 
soft tissue of the proximal thigh.  On initial VA examination 
in June 2001, the examiner did not identify the muscle group 
or groups involved.  These findings are necessary in order to 
properly rate the disability, including under 38 C.F.R. 
§ 4.55(e), pertaining to compensable muscle group injuries in 
the same anatomical region.  

As the initial VA examination was inadequate for rating 
purposes, the Board determines that additional evidentiary 
development is needed and the matter is REMANDED for the 
following action:

1.  Under the VCAA, notified the veteran 
that he should provide any evidence in 
his possession that pertains to the 
claim. 

2.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the residuals 
of the service-connected gunshot wound.  
The veteran's file must be made available 
to the examiner for review. 

a.  The examiner is asked to 
identify the muscle group involved 
at the site of the entry wound and 
to identify the muscle group were 
the bullet fragment is lodged and 
whether there is any intermuscular 
scarring.  Notify the examiner that 
the veteran also has a surgical 
scar in the left inguinal region, 
near the inguinal ligament, that is 
not related to the gunshot wound. 

b.  The examiner is asked to 
describe range of motion of the hip 
or knee, depending on the muscle 
group involved, evidence of pain on 
motion, muscle weakness or 
fatigability or incoordination, and 
to what extent, the veteran 
experiences functional loss during 
flare-ups of pain and/or weakness.  
To the extent possible, the 
examiner should express such 
functional loss in terms of 
additional degrees of limited 
motion of the hip or knee, if 
applicable.   

3.  After completion of the above, 
adjudicate the claim.  If the benefit 
sought is denied, furnish a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



